Dismissed and Memorandum Opinion filed June 2, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00766-CR

                    EX PARTE JOHN MICHAEL ENARD



                    On Appeal from the 178th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1453912

                 MEMORANDUM                      OPINION


      Appellant John Michael Enard appeals from the denial of his pretrial
application for writ of habeas corpus challenging the constitutionality of sections
841.082, 841.085, and 841.142, of the Texas Health and Safety Code.

      On September 3, 2015, appellant was convicted on his pleas of guilty to the
offenses of failure to comply with sex-offender registration and failure to comply
with civil-commitment requirements. Because appellant is no longer confined on a
charge he challenged in his pretrial writ of habeas corpus, appellant’s appeal of the
denial of that writ is moot. See Martinez v. State, 826 S.W.2d 620 (Tex. Crim.
App. 1992) (holding that an appeal challenging the denial of a pretrial application
for writ of habeas corpus becomes moot when the appellant is convicted of the
underlying offense before the appellate court rules on the writ). Appellant appears
to argue that this appeal is not moot because appellant allegedly made the same
objections during the hearing at which the trial court accepted his “guilty” pleas in
trial court cause numbers 1375416 and 1439251 as appellant had made in his
pretrial application for writ of habeas corpus in trial court cause number 1453912.
Presuming, without deciding, that appellant did so, this action would not prevent
this appeal from being moot. See Martinez, 826 S.W.2d at 620.

      Accordingly, we dismiss appellant’s appeal as moot.



                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2